[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Diehl, Slip Opinion No. 2020-Ohio-3695.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3695
  THE STATE OF OHIO, APPELLANT, v. DIEHL, A.K.A. TER DOEST, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Diehl, Slip Opinion No. 2020-Ohio-3695.]
Court of appeals’ judgment vacated on the authority of State v. Howard and cause
        remanded.
        (No. 2019-1588―Submitted July 8, 2020―Decided July 15, 2020.)
                APPEAL from the Court of Appeals for Wood County,
                           No. WD-18-041, 2019-Ohio-3818.
                                   __________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to the court of appeals for application of State v. Howard, __ Ohio St.3d
__, 2020-Ohio-3195, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
                           SUPREME COURT OF OHIO




        Paul A. Dobson, Wood County Prosecuting Attorney, and David T. Harold
and James A. Hoppenjans, Assistant Prosecuting Attorneys, for appellant, state of
Ohio.
        Thomas P. Kurt, for appellee, Amanda Diehl.
                              _________________




                                       2